Citation Nr: 9913299	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from June 23 to July 22, 
1994.  By a rating action dated in June 1997 the Department 
of Veterans Affairs (VA) Regional Office, Louisville, 
Kentucky, denied entitlement to service connection for a 
psychiatric disability.  The veteran appealed from that 
decision.  In November 1998 the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.  


REMAND

The veteran's service medical records reflect that when he 
was examined for entry into service on May 25, 1994, he 
reported on a medical history form that he did not have or 
had never had nervous trouble of any sort.  On the medical 
examination report the psychiatric evaluation was reported to 
be normal.  

The veteran's service medical records further reflect an 
evaluation report dated July 12, 1994, in which it was 
indicated that on July 9, 1994, the veteran had been acting 
confused and had indicated that he could not distinguish 
reality from fantasy.  He had reportedly wandered off from 
his company on July 10 and had been found picking flowers 
with no shirt or shoes on.  He was unable to respond fully to 
inquiries and admitted to confusion.  He reported no past 
history of psychiatric care or illness.  On mental status 
examination various findings were recorded including a 
dysphoric mood and flat affect.  His recent and remote memory 
was impaired.  There was some evidence of a formal thought 
disorder or organic brain syndrome.  His judgment and insight 
were very poor.  A diagnosis was made of brief reactive 
psychosis.  It was recommended that he be separated from 
service because of the psychiatric condition.

The veteran's initial claim for VA disability benefits was 
submitted in November 1996.

The veteran was afforded a VA psychiatric examination in 
December 1996.  It was indicated that he was a graduate of 
the Clear Creek Baptist College, Pineville, Kentucky.  He 
reported that his mental problems had initially begun in 
about 1994.  He indicated that he was currently more nervous 
and anxious than depressed.  Various findings were recorded 
on mental status examination.  His condition was diagnosed as 
a personality disorder.  

The regional office later received medical records from the 
Baptist Regional Medical Center, Corbin, Kentucky, reflecting 
the veteran's treatment in November 1996.  It was reported 
that he had been referred to that facility by Carolyn Leech 
at the Williamsburg Comprehensive Care Center.  He had become 
increasingly anxious with other symptoms including 
intermittent insomnia, feelings of helplessness, loss of 
interest and distrust of people.  He blamed his difficulties 
on his experiences in service when he reported that he had a 
nervous breakdown.  He indicated that he did not want to 
remain in the hospital but would obtain followup treatment at 
the Williamsburg Comprehensive Care Center.  The diagnostic 
impressions included generalized anxiety disorder.  

In August 1997 the regional office wrote to the Comprehensive 
Care Center, Williamsburg, Kentucky, for medical records of 
the veteran but did not receive a response.  

The veteran was again afforded a VA psychiatric examination 
in January 1998.  He indicated that he had grown up in Owsley 
County, Kentucky, and had gone to school in that county.  He 
related that after high school he had gone to college and 
graduated with a Bachelor of Arts degree in Ministry.  He 
indicated that he had later joined the U.S. Navy and had a 
nervous breakdown during service.  On mental status 
examination the veteran described a problem with his moods 
and was very suspicious.  Diagnoses were made of schizo-
affective disorder and a possible personality disorder.  

In May 1998 the examiner who conducted the January 1998 
examination indicated that the veteran's current symptoms 
were as likely as not related to the psychosis that was 
described as a "brief psychosis" during military service.  He 
added that the psychosis that was noted in service may have 
existed prior to his entry into military service.  He 
indicated that the symptoms in service were not likely the 
initial psychotic symptoms that the veteran had had and that 
it was highly possible that he had had problems prior to 
service that were not of the magnitude that were discernible 
until he had had the stressors during military service.

During the course of the November 1998 hearing on appeal, the 
veteran related that he had not had any psychiatric problems 
prior to service and had not sought any psychiatric treatment 
before service.  He indicated that he had attended school to 
the ninth grade and then had terminated his schooling.  He 
had returned to school 2 or 3 years later and graduated from 
the Anita Baptist High School.  He had then attended the 
Clear Creek Baptist College for four years and had graduated.  

The veteran further related that in late 1995 or early 1996 
he had sought treatment at the Comprehensive Care Center in 
Williamsburg which was a branch of that center with the 
headquarters in Corbin.  He related that he had been 
counseled by Carol Leech and a Dr. Shrimely.  He related that 
he had resided with a brother immediately following his 
discharge from service and that he had had several jobs after 
service.  

As noted previously, the record discloses that records of the 
veteran's treatment at the Comprehensive Care Center, 
Williamsburg, Kentucky, have not been obtained and the 
opinion expressed by the VA psychiatric examiner regarding 
any relationship of the veteran's inservice psychiatric 
symptoms to his current symptoms is somewhat unclear.  The 
Board also believes that the veteran's school records would 
be desirable and the case is REMANDED to the regional office 
for the following action:  

1.  The regional office should again 
contact the Comprehensive Care Center at 
Williamsburg or Corbin, Kentucky, and 
request that that facility provide 
records of psychiatric treatment of the 
veteran in 1995 or 1996.  Any such 
records obtained should be associated 
with the claims file.  

2.  The regional office should also 
contact the Anita Baptist High School and 
Clear Creek Baptist College and ask that 
those schools provide copies of 
transcripts or other documentation of the 
veteran's school performance, along with 
any medical records reflecting treatment 
of the veteran while attending those 
schools.  Any such records obtained 
should also be associated with the claims 
file.  

3.  The veteran's records should then be 
referred to a VA psychiatrist for review 
and an opinion as to whether there is any 
relationship between the veteran's 
current psychiatric condition and the 
psychiatric disorder noted during 
service.  If considered necessary by the 
reviewer, the veteran should be afforded 
a psychiatric examination in order to 
determine the current nature and extent 
of any psychiatric disability that may 
now be present.  All indicated special 
studies should be conducted.  The claims 
file is to be made available to the 
examiner for review prior to conducting 
the examination.  

4.  The veteran's case should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  	

When the above action has been completed, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is 
required of the veteran unless he receives further 
notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to 
the disposition warranted in this case pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




